Per Curiam.
— This is an appeal from a judgment of the superior court quashing a writ of review directed to •respondent, a police justice in the city of Port Townsend, and dismissing the petition therefor. The relator (appellant here) had been arrested under a complaint filed in said justice court, charging him with violating an ordinance of said city by peddling lamp fixtures and soliciting therefor from place to place, without having procured a license. •The appellant filed a demurrer to the complaint in the •justice court on the ground that the complaint did not state facts sufficient to constitute a crime, and that the court had neither jurisdiction of the person of the appellant nor *461of the subject matter of the action or the offense attempted to be charged. The demurrer was overruled by the justice, and the appellant, electing to stand upon his demurrer, declined to further plead. Over the objection of the appellant, the justice proceeded to hear testimony, and entered judgment imposing a fine and costs against appellant, and ’ ordering him committed until such fine and costs should be paid. Thereupon the appellant applied to the superior court for the writ aforesaid, and, by order of the court, such a writ was issued commanding the justice to fully ' certify all of his proceedings to the superior court that the same might be reviewed thereby. Thereafter respondent appeared, and moved to vacate the order for the writ and. to dismiss the proceeding on the ground that appellant had a remedy by appeal to the superior court. The motion was granted, and the proceeding dismissed, on the sole ground that the court had no jurisdiction.
This case seems to be in all essential particulars similar to that of Falsetto v. Seattle, 18 Wash. 509 (52 Pac. 250), and on the authority of that case, and also of State ex rel. Light Co. v. Superior Court, 20 Wash. 502 (55 Pac. 933), the judgment is affirmed.